COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-419-CV





CARL B. JOHNSON
	APPELLANT



V.



TUNYA Y. ALEXANDER
	APPELLEE



----------



FROM THE 360
TH
 DISTRICT COURT 
OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



Appellant filed his notice of appeal on November 14, 2007, in which he stated that he is indigent.  He did not, however, file an affidavit of indigence in the trial court with or before the notice of appeal, as required by rule 20.1(c)(1) of the Texas Rules of Appellate Procedure.  
See
 
Tex. R. App. P.
 20.1(c)(1).  On December 10, 2007, we notified appellant that, to proceed without advance payment of costs, the appellate rules required him to file an affidavit of indigence complying with rule 20.1 in the trial court.  
See
 
Tex. R. App. P.
 20.1.  We also asked appellant to inform the court when he had done so.

Because we had not received any notification that appellant had filed an affidavit of indigence, we notified him on November 29, 2007, and January 8, 2008, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid
.  
See
 
Tex. R. App. P.
 42.3(c).  Appellant has not paid the $175 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM



PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:
  January 31, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in court of appeals).